DETAILED ACTION
This communication is responsive to the Response filed July 5, 2022.  Claims 1-8 are currently pending.  Claims 4-8 are under examination.
Previously non-elected claims 1-3 are CANCELED via the examiner’s amendment below.
The rejections of claims 4-8 set forth in the Office Action dated June 6, 2022 are WITHDRAWN due to Applicant’s persuasive arguments.
Claims 4-8 are ALLOWED.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 directed to an invention non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-3.

Allowable Subject Matter
Claims 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4-8 are allowed over the closest prior art reference, Sachetti et al. (US 6,627,710).  Sachetti teaches a process of forming a propylene block copolymer in which the monomers are polymerized in the presence of a catalyst comprising a catalyst component that includes Mg, Ti, Cl, and an internal electron donor.  (col. 5, lines 49-53; col. 6, lines 16-32; col. 2, lines 33-35.)  The magnesium compound, which provides the porosity features exhibited by the catalyst compound, is preferably an MgCl2/EtOH adduct.  (col. 3, lines 61-63; col. 4, lines 8-12.)  The Ti compound is preferably TiCl4.  (col. 4, lines 28-29.)
However, Sachetti does not teach or fairly suggest the claimed method.  In particular, Sachetti does not teach or fairly suggest the recited catalyst component, particularly the porosity of the catalyst component.  As noted by Applicant in its Remarks at page 6, Sachetti is silent as to the cumulative pore volume of pores with a size of 0.01 to 0.1µm, which is needed to calculate the recited second pore distribution index.  Thus, it is not immediately obvious to one of ordinary skill that the catalyst component of Sachetti would possess the recited porosity features.
Further, given that the process of making the catalyst component of Sachetti and the recited catalyst component are not substantially identical, one of ordinary skill cannot reasonably conclude that the catalyst component of Sachetti would necessarily possess the claimed porosity features.  While it is certainly possible that the catalyst component of Sachetti possess the claimed porosity features, there is no teaching or suggestion indicating that the property would necessarily or inherently be present, and one of ordinary skill would not necessarily conclude that it is present.  For these reasons, claims 4-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763